Exhibit 10.4
 
Loans Extension Confirmation Letter
 
Reference is made to the loans from Ms. Heung Mei Tsui to China Pharma Holdings,
Inc. (the “Company”), the principal and accumulated interest totaled
USD1,354,567 and USD44,213 respectively as of December 31, 2014. Due to the fact
the Company temporarily did not have enough balance in its oversea account to
repay the loans, both Ms. Tsui and the Company agreed to extend the loans to
December 31, 2015, by which date the Company shall repay the principal and
accumulated interest.
 
 
 

 
Creditor：/s/ Heung Mei Tsui
 
Debtor：China Pharma Holdings, Inc.
 
                 By: Zhilin Lin

 
                     